        Case 1:20-cv-04527-AJN-SN Document 14 Filed 07/23/20 Page 1 of 4




UNITED STATES DISTRICT COURT                                                              7/23/20
SOUTHERN DISTRICT OF NEW YORK


  Sharif King,

                          Plaintiff,
                                                                                   20-cv-4527 (AJN)
                  –v–
                                                                                        ORDER
  Correction Officer White, et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

        The pro se Plaintiff in this matter, Mr. Sharif King, has filed an ex parte motion for a

temporary restraining order. For the reasons that follow, Mr. King’s motion is DENIED.

   I.      BACKGROUND
        In his complaint, Mr. King makes the following allegations: He is currently incarcerated

at the Great Meadow Correctional Facility in Comstock, New York. Compl. ¶ 1. In November

2019, the Department of Corrections transported Mr. King to a court proceeding in the New

York City area. Id. ¶¶ 15–16. Before the transport began, Plaintiff informed a corrections

officer that he could not be seated in a particular area of the transport vehicle due to his

underlying medical conditions. Id. ¶ 17. In particular, he is a “known epileptic who frequently,

even when medicated, suffer[s] violent grand mal seizures.” Id. Plaintiff also advised the officer

that he had not received his medication and that he would suffer “severe injury or even death” if

he was seated, shackled, and handcuffed. Id. ¶¶ 21–22. The officer refused Mr. King’s request

and required him to be seated in the “rear paddy wagon of the vehicle.” Id. ¶ 22. During the

transport, Mr. King suffered from a “violent grand mal seizure accompanied by urinary

incontinence.” Id. ¶¶ 23–24. Despite this and Mr. King’s pleas, the officers did not transport


                                                                                                    1
         Case 1:20-cv-04527-AJN-SN Document 14 Filed 07/23/20 Page 2 of 4




him to a hospital or otherwise provide medical assistance. Id. 24–25. Similarly, on the return

journey, the officers did not accommodate Mr. King’s medical concerns. Id. ¶¶ 54–55. In the

weeks and months that followed, Mr. King experienced lasting physical and mental injuries from

these events. See id. ¶ 64.

         In his Complaint, which the Court liberally construes as seeking relief under 42 U.S.C.

§ 1983, Mr. King brings claims for violation of the Eighth Amendment. See id. ¶ 28. He lists as

defendants the City of New York and five Department of Corrections employees, only one of

whom he identifies by name. Id. ¶¶ 4–8.

         About one month after filing his complaint, Mr. King moved “for a temporary restraining

order pursuant to Rule 65(b) of the Federal Rules of Civil Procedure.” Dkt. No. 10 at 1.

Mr. King averred that defendants were due to transport him within six days, on July 16, 2020,

“in the same conditions and unless specifically restrained by this Court,” which he alleged would

cause him “irreparable injury or even death.” Id. at 1–2. He asked the Court to enjoin this

transport. Id.

   II.      LEGAL STANDARD

         The standard for an entry of a TRO is the same as for a preliminary injunction. See, e.g.,

Echo Design Group, Inc. v. Zino Davidoff S.A., 283 F.Supp.2d 963, 966 (S.D.N.Y. 2003);

Spencer Trask Software & Info. Servs., LLC v. RPost Int’l, Ltd., 190 F. Supp. 2d 577, 580

(S.D.N.Y. 2002) (“The standard for granting a temporary restraining order and a preliminary

injunction pursuant to Rule 65 of the Federal Rules of Procedure are identical.”). To obtain a

preliminary injunction, a party must demonstrate “(1) irreparable harm in the absence of the

injunction and (2) either (a) a likelihood of success on the merits or (b) sufficiently serious

questions going to the merits to make them a fair grounds for litigation and a balance of




                                                                                                   2
          Case 1:20-cv-04527-AJN-SN Document 14 Filed 07/23/20 Page 3 of 4




hardships tipping decidedly in the movant's favor.” MyWebGrocer, L.L.C. v. Hometown Info.,

Inc., 375 F.3d 190, 192 (2d Cir. 2004) (quoting Merkos L’Inyonei Chinuch, Inc. v. Otsar Sifrei

Lubavitch, Inc., 312 F.3d 94, 96 (2d Cir. 2002)).

   III.      DISCUSSION

          Because the undersigned was outside the District, the Court referred Mr. King’s motion

for a temporary restraining order to the Judge sitting in Part I, Judge Failla. Due to the exigency,

Judge Failla contacted the facility at which Mr. King is currently incarcerated. Officials at the

facility informed Judge Failla that, contrary to the allegations in his motion, Mr. King was not

scheduled to be transported on July 16, 2020. And on July 17, 2020, the day after the purported

transport, Judge Failla again spoke to officials at the facility, and they represented that Mr. King

had not been transported on the day before. To the contrary, the facility represented to Judge

Failla that such transports are temporarily suspended due to the COVID-19 pandemic, and there

are no plans to transport Mr. King in the near future.

          Because the transport that Mr. King sought to enjoin did not occur on July 16, 2020, and

that date has now passed, Mr. King’s motion for a temporary restraining order is now moot and

must be denied for this reason alone. See generally Osipova v. New York City Dep't of Health,

No. 02-cv-5072 (LMM), 2002 WL 1836835, at *1 (S.D.N.Y. Aug. 12, 2002) (denying a TRO as

moot). And because no transports of Mr. King are currently scheduled or anticipated, there is

nothing further for the Court to address at this time.

          In addition, parties seeking a TRO or a preliminary injunction must also comply with

Federal Rule of Civil Procedure 65. See Parker v. DeBuono, 2000 WL 223841, at *1 (S.D.N.Y.

Feb. 25, 2000) (“Even though pro se litigants are generally offered wider latitude than those

represented by an attorney . . . they are still required to follow the Federal Rules of Civil




                                                                                                       3
          Case 1:20-cv-04527-AJN-SN Document 14 Filed 07/23/20 Page 4 of 4




Procedure.”), aff’d sub nom. Parker v. Com’r DeBuono, 242 F.3d 366 (2d Cir. 2000). Rule

65(b)(1) provides that a TRO may be issued “without written or oral notice to the adverse party

or its attorney only if . . . specific facts in an affidavit or a verified complaint clearly show that

immediate and irreparable injury, loss, or damage will result to the movant before the adverse

party can be heard in opposition.” Mr. King has not satisfied this high burden, as he did not

demonstrate in his ex parte TRO filing, filed six days before his transport, why there was

insufficient time for a hearing or a response from Defendants; and indeed, if Defendants were

afforded a response, they could have represented that Mr. King was not due to be transported on

the date in question. Mr. King’s motion therefore must also be denied for failure to comply with

Rule 65’s strict requirements.

    IV.      CONCLUSION

          For the reasons stated above, Plaintiff’s motion for a temporary restraining order is

DENIED. This resolves Dkt. No. 10.

          The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order

would not be taken in good faith, and in forma pauperis status is thus denied. See Coppedge v.

United States, 369 U.S. 438, 444–45 (1962).

          Because Plaintiff is proceeding pro se, the Court will mail him a copy of this Order and

note that mailing on the public docket.



          SO ORDERED.

 Dated: July 23, 2020
        New York, New York                          ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge




                                                                                                         4
